Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the appeal brief filed 2/16/21 and the claims of 10/15/20.  As per below, the application is in condition for allowance of claims 2-16.

Terminal Disclaimer
The terminal disclaimer filed on 6/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,095,678 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see appeal brief pages 3-4, filed 2/16/21, with respect to the 103 rejections over Keitel in view of Gingrich have been fully considered and are persuasive.  The rejection of 11/19/20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed system/non-transitory computer readable medium for an anesthetic breathing apparatus for regulating multiple anesthetic agents in a breathing circuit, the prior art does not disclose, either alone or suggest in combination, a system including a gas analyzer configured to measure concentrations of two or more anesthetic agents simultaneously; at least one vaporizer for adding anesthetic agent to a fresh gas flow; and a control system to regulate a dose of a primary anesthetic agent added to the breathing circuit via fresh gas flow and a dose of a secondary anesthetic agent already present in the breathing circuit by controlling a ratio of re-breathed gas and fresh gas in 
The closest prior art references of record are: Keitel et al. (6,216,690), Gingrich et al. (6,046,453), Post et al. (2004/0250814), Heesch et al. (2008/0011294), Rumph et al. (7,836,882), and Wallin (6,220,242).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, a system including the limitations discussed above and set forth in independent claims 2 and 14.  While Keitel teaches changing target concentration of one agent via controlling re-breathing and Gingrich teaches a gas analyzer configured to analyze plural agents in a circuit and discloses the known practice of changing from one agent to another, the combination fails to render obvious the limitations set forth in the invention including controlling the ratio of rebreathed gas to fresh gas flow with the secondary volatile agent being in the circuit already and the primary volatile agent being added via the fresh gas flow in order to ensure that an effect of mixed anesthetic agents is on a controlled level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/               Primary Examiner, Art Unit 3785